                     1   Stephen R. Cornwell, CA Bar #40737                              (SPACE BELOW FOR FILING STAMP ONLY)

                         CORNWELL & SAMPLE, LLP
                     2   Attorneys at Law
                         7045 N. Fruit Avenue
                     3   Fresno, CA 93711-0761
                         Telephone: (559) 431-3142
                     4   Facsimile: (559) 436-1135
                     5   Peter Sean Bradley, CA Bar #109258
                         Law Office of Peter Sean Bradley
                     6   7045 N. Fruit Avenue
                         Fresno, CA 93711
                     7   Telephone: (559) 431-3142
                         Facsimile: (559) 436-1135
                     8
                         Attorneys for Plaintiff VERNON FRANKLIN
                     9

                   10                           UNITED STATES DISTRICT COURT
                   11                         EASTERN DISTRICT OF CALIFORNIA
                   12    VERNON FRANKLIN,                )                  Case No.:1-18-CV-00824-AWI-SKO
                   13
                                                         )
                                           Plaintiff,    )                  STIPULATION FOR LEAVE TO FILE
                   14                                    )                  FIRST AMENDED COMPLAINT AND
                              v.                         )                  ORDER
                   15                                    )
                         CITY OF KINGSBURG; TIM RAY; and )                  (Doc. 20)
                   16    DOES 1 through 20, inclusive,   )
                                                         )
                   17                      Defendants.   )
                                                         )
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                                             Stipulation and Order on Leave to File First Amended Complaint

CORNWELL & SAMPLE LLP
  7045 N. Fruit Avenue
                                                                          -1-
   Fresno, CA 93711
                     1         IT IS HEREBY STIPULATED by and between the parties hereto through their
                     2   respective attorneys of record that Plaintiff may file a First Amended Complaint, a copy of
                     3   which is attached hereto.
                     4         IT IS FURTHER STIPULATED by and between the parties hereto through their
                     5   respective attorneys of record that Defendants will have thirty days from the filing of the
                     6   First Amended Complaint to file a response, whether by way of a responsive pleading or a
                     7   motion.
                     8

                     9

                   10    Dated: September 5, 2019                        Respectfully submitted,
                   11

                   12                                                    Peter Sean Bradley, Esq.
                   13

                   14
                                                                         By: /s/ Peter Sean Bradley, Esq.
                                                                         Peter Sean Bradley, Esq.
                   15                                                    Attorney for Plaintiff Vernon Franklin
                   16

                   17

                   18    Dated: September 6, 2019                        Respectfully Submitted
                   19

                   20                                                    Liebert Cassidy Whitmore
                   21
                                                                         By: /s/ Jesse J. Maddox
                   22
                                                                               Jesse J. Maddox
                   23                                                          Attorneys for Defendants           City   of
                                                                               Kingsburg and Tim Ray
                   24

                   25

                   26

                   27

                   28

                                                Stipulation and Order on Leave to File First Amended Complaint

CORNWELL & SAMPLE LLP
  7045 N. Fruit Avenue
                                                                             -2-
   Fresno, CA 93711
                     1                                                          ORDER
                     2            Having reviewed the above Stipulation of the parties (Doc. 20), the Court hereby
                     3   grants leave to file first amended complaint. Although the Court approves the parties'
                     4   stipulation as it relates to the filing of an amended pleading, for purposes of docket
                     5   management, the operative pleadings must be filed on the docket separately. Thus, Plaintiff
                     6   must file his First Amended Complaint – the Court will not deem it filed.
                     7            Accordingly, IT IS HEREBY ORDERED that:
                     8            1.      Within two (2) days from the date of this order, Plaintiff shall file a First
                     9   Amended Complaint conforming to the proposed amended complaint filed as an exhibit to
                   10    the parties' Stipulation; and
                   11             2.      Within thirty (20) days from the filing of the First Amended Complaint,
                   12    Defendants shall file a file a response, whether by way of a responsive pleading or a motion.
                   13
                         IT IS SO ORDERED.
                   14

                   15    Dated:        September 11, 2019                                     /s/   Sheila K. Oberto   .
                   16                                                             UNITED STATES MAGISTRATE JUDGE

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                                                   Stipulation and Order on Leave to File First Amended Complaint

CORNWELL & SAMPLE LLP
  7045 N. Fruit Avenue
                                                                                -3-
   Fresno, CA 93711
